Citation Nr: 1440810	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for colon cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for the claimed disabilities.  

In October 2012, the Veteran notified the Board that he did not want a Board hearing.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand of the Veteran's claims for service connection for prostate cancer and colon cancer is required for additional development.

The Veteran contends that service connection is warranted for prostate cancer and colon cancer.  He asserts that these diseases were incurred in service due to Agent Orange exposure in the Korean Demilitarized Zone (DMZ). 

Service connection may be granted on a presumptive basis for certain diseases, including prostate cancer, associated with exposure to herbicide agents.  38 C.F.R. § 3.307(a)(6).  VA regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).

The Department of Defense has identified that certain units, specifically Battalions of the 2nd and 7th Infantry Divisions, were operating in or near the Korean DMZ during the qualifying time period.  See VA's Adjudication Procedural Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(p).  Veterans assigned to one of these units during the qualifying time period will be presumed to have been exposed to herbicide agents.  Id.  If, however, a veteran was not a member of an identified unit, but nevertheless alleges exposure during the qualifying time period, VA's Adjudication Procedural Manual, M21-1MR, directs that a request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of location of a veteran's unit(s).  Id. 

Here, the Veteran contends that he served in a unit located near the Korean DMZ from 1967 to June 1968.  He alleges that in the course of his work on the roads in the DMZ and in the camps along the DMZ, he was exposed to Agent Orange.  As support for his assertions, the Veteran submitted a certificate for commendable participation in operational missions along the DMZ, dated August 1967.  

Personnel records show that the Veteran was stationed in Korea from May 23, 1967 to June 22, 1968, in the 11th Engineer Combat Battalion.  The records are unclear regarding the Division to which the Veteran's Battalion belonged.  The discharge report (DD Form 214) notes that the Veteran's last assignment before discharge from active duty was in the 1st Division.  A service treatment record (STR) from October 1967, however, contains a stamp from the 2nd Division, which is on the list of presumptively-exposed units.  Finally, the record of assignments, which lists the Veteran's assignments in chronological order, does not note the Division to which the Veteran's Battalion was attached.

In May 2011, the RO submitted a Joint Services Records Research Center (JSRRC) request for records to determine whether the Veteran was assigned to a qualifying unit.  A June 2012 memorandum indicates that the JSRRC determined that the information required to verify Agent Orange exposure was insufficient to send to the JSRRC.  The JSRRC further determined that all procedures to obtain the information were exhausted, that the Veteran's personnel records and STRs are negative for herbicide exposure, and that exposure cannot be conceded.  

The Board finds, however, that additional development is necessary to determine if the Veteran served in a unit that was operating in or near the Korean DMZ from April 1, 1968 to June 22, 1968 (the date that the Veteran returned to the United States from Korea).  It does not appear that the RO or JSRRC made an attempt to determine the Division to which the 11th Engineer Combat Battalion was attached between April 1, 1968 and June 22, 1968.  The Board finds that the RO must conduct another search to obtain this information, and such action shall include, but is not limited to, making a request to JSRRC, or other appropriate agency, for information regarding the Division to which the Veteran's Battalion was attached.  Such search should include a review of any available unit records or unit histories for the 11th Engineer Combat Battalion for the time period of April 1, 1968 to June 22, 1968. 

The Board also notes that the Veteran's STRs contain a note that the Veteran was exposed to ionizing radiation.  According to note in the STRs, record of exposure (DD Form 1141) is on file at the Occupational Health Service, Building 319, at Fort Belvoir, Virginia.  Service connection may be established if the evidence shows that a veteran was exposed to ionizing radiation, and the veteran has a "radiogenic disease" that is attributable to such exposure.  See 38 C.F.R. § 3.311(b).  Prostate cancer and colon cancer both constitute radiogenic diseases.  See id. § 3.311(b)(2).  

Here, the Veteran has not made a claim for service connection due to radiation exposure.  However, because the Veteran was exposed to ionizing radiation and the claimed diseases are both on the list of radiogenic diseases, remand is warranted for additional development of service connection due to ionizing radiation.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search to determine the military Division to which the Veteran's Battalion, the 11th Engineer Combat Battalion, belonged during the time period between April 1, 1968 and June 22, 1968. 

Such action shall include, but is not limited to, making a request to JSRRC, or other appropriate agency, for information regarding the Division that the Veteran's Battalion was attached to, including a review of any available unit records or unit histories for the 11th Engineer Combat Battalion for the time period of April 1, 1968 to June 22, 1968.

2.  Develop the claims for service connection for prostate cancer and colon cancer as due to ionizing radiation in accordance with 38 C.F.R. § 3.311(b).

3.  After completing the requested actions, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



